



COURT OF APPEAL FOR ONTARIO

CITATION: Elbasiouni v. Brampton (City),
    2020 ONCA 628

DATE: 20201002

DOCKET: M51783 (C65017 and C67931)

Fairburn A.C.J.O., Miller and
    Zarnett JJ.A.

BETWEEN

Ahmed Elbasiouni a.k.a. Ahmed
    Elbassiouni

Applicant

and

The Corporation of the City of
    Brampton

Respondent

Ahmed Elbasiouni, acting in person (with
    the assistance of Mohamed Elbassiouni)
[1]

Charles A. Painter for the respondent
    The Corporation of the City of Brampton in C65017

Barnet H. Kussner, for the respondent,
    The Corporation of the City of Brampton in C67931

Heard and released orally:
    September 25, 2020

REASONS FOR DECISION

[1]

There are three matters listed for hearing
    today: (a) an appeal from an order declaring the appellant a vexatious litigant;
    (b) an application to adjourn that appeal; and (c) a Rule 2.1 application to
    dismiss an appeal from an order refusing to grant leave to take a step in
    litigation, which leave application was necessitated by the vexatious litigant
    order.

[2]

The appellant seeks an adjournment of his appeal
    from the vexatious litigant order. He does so because an application to appoint
    a guardian for his property and care is being pursued in the Superior Court of
    Justice. Notably, the Superior Court has already heard and dismissed an
    application seeking the appointment of a litigation guardian on the appellants
    behalf.

[3]

The information placed before this court on the
    adjournment application includes additional evidence, beyond what was available
    to the court that heard the application for a litigation guardian. In specific,
    this additional information now includes a psychiatrists report that addresses
    the perceived psychiatric status of the appellant. That report has only very
    recently been authored.

[4]

The timing of this late-breaking new information
    is very troubling to this court. In part, we say this bearing in mind the
    findings of the application judge who dismissed the litigation guardian
    application. Specifically, he noted that the application to have a litigation
    guardian appointed was motivated by a desire for delay. Even so, we note that
    the respondent fairly acknowledges that the new psychiatric report, despite
    troubling aspects, cannot be ignored by this court.

[5]

In these circumstances, we are prepared to grant
    a brief adjournment so that the new application for a guardian for property and
    care may be pursued. This must be done with all diligence. We will adjourn for
    no more than 60 days to permit sufficient time for that application to be heard
    and decided in the Superior Court of Justice. This panel will remain seized of
    this matter. The parties will keep the court advised as to the progress of that
    application. There will be no further materials filed in this court without
    leave of the court. Both the Rule 2.1 application and the appeal C65017 will be
    heard at a date to be fixed by this court.

[6]

The costs of this adjournment application
    and todays appearance will be dealt with at that time.


Fairburn
    A.C.J.O.

B.W.
    Miller J.A.
B. Zarnett J.A.





[1]

The appellants brother, Mr. Elbassiouni, is a lawyer. While
    not the lawyer of record for this matter, Mr. Elbassiouni gave submissions on
    behalf of his brother with the panels permission and his brothers consent.


